 1   Mark A. Neubauer (73728)
     mneubauer@carltonfields.com
 2   Stephanie G. Chau (292699)
 3   schau@carltonfields.com
     CARLTON FIELDS, LLP
 4   2029 Century Park East, Suite 1200
     Los Angeles, CA 90067-2913
 5   Telephone: (310) 843-6300
 6   Facsimile: (310) 843-6301
 7   J. Kellam Warren (Admitted Pro Hac Vice)
 8   kellam@mainsaillawyers.com
     MAINSAIL LAWYERS
 9   14 South Pack Square, Suite 502
     Asheville, NC 28801
10   Telephone: (919) 238-4088
11   Facsimile: (888) 501-9309
12   Attorneys for Defendant NOVINIUM, INC.
13
                           UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16   JEFFREY GROSS, an individual,        Case No.: 2:19-CV-08161-PSG-JC
17                 Plaintiff,             PROTECTIVE ORDER
18           vs.
19                                        Assigned to the Hon. Phillip S. Gutierrez
     NOVINIUM, INC., a Delaware           and Hon. Jacqueline Chooljian
20   Corporation, and DOES 1-10,
     inclusive,
21
                                          Complaint filed: August 8, 2019
22                 Defendants.            Pretrial Conference: Not Set
                                          Trial Date:          Not Set
23
24
25
26
27
28



     120737493.3
 1                                           ORDER
 2           Having considered the parties’ Stipulation for Protective Order and good
 3   cause appearing,
 4           IT IS HEREBY ORDERED:
 5   1.      A. PURPOSES AND LIMITATIONS
 6
             As the parties have represented that discovery in this action is likely to
 7
     involve production of confidential, proprietary, or private information for which
 8
     special protection from public disclosure and from use for any purpose other than
 9
     prosecuting this litigation may be warranted, this Court enters the following
10
     Protective Order. This Order does not confer blanket protections on all disclosures
11
     or responses to discovery. The protection it affords from public disclosure and use
12
     extends only to the limited information or items that are entitled to confidential
13
14   treatment under the applicable legal principles. Further, as set forth in Section

15   12.3, below, this Protective Order does not entitle the parties to file confidential

16   information under seal. Rather, when the parties seek permission from the court to
17   file material under seal, the parties must comply with Civil Local Rule 79-5 and
18   with any pertinent orders of the assigned District Judge and Magistrate Judge.
19           B. GOOD CAUSE STATEMENT
20           In light of the nature of the claims and allegations in this case and the
21   parties’ representations that discovery in this case will involve the production of
22   confidential records, and in order to expedite the flow of information, to facilitate
23   the prompt resolution of disputes over confidentiality of discovery materials, to
24   adequately protect information the parties are entitled to keep confidential, to
25   ensure that the parties are permitted reasonable necessary uses of such material in
26
     connection with this action, to address their handling of such material at the end of
27
     the litigation, and to serve the ends of justice, a protective order for such
28
     information is justified in this matter. The parties shall not designate any

                                                 1
     120737493.3
 1   information/documents as confidential without a good faith belief that such
 2   information/documents have been maintained in a confidential, non-public manner,
 3   and that there is good cause or a compelling reason why it should not be part of the
 4   public record of this case.
 5   2.      DEFINITIONS
 6           2.1   Action: The instant action: Jeffrey Gross v. Novinium, Inc., et al.,
 7   United States District Court, Central District of California, Case No. 2:19-cv-
 8   08161-PSG-JC.
 9           2.2   Challenging Party: a Party or Non-Party that challenges the
10   designation of information or items under this Order.
11           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
12   how it is generated, stored or maintained) or tangible things that qualify for
13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
14   the Good Cause Statement.
15           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
16   their support staff).
17           2.5   Designating Party: a Party or Non-Party that designates information
18   or items that it produces in disclosures or in responses to discovery as
19   “CONFIDENTIAL.”
20           2.6   Disclosure or Discovery Material: all items or information, regardless
21   of the medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced
23   or generated in disclosures or responses to discovery in this matter.
24           2.7   Expert: a person with specialized knowledge or experience in a
25   matter pertinent to the litigation who has been retained by a Party or its counsel to
26   serve as an expert witness or as a consultant in this Action.
27
28

                                               2
     120737493.3
 1           2.8   House Counsel: attorneys who are employees of a party to this
 2   Action. House Counsel does not include Outside Counsel of Record or any other
 3   outside counsel.
 4           2.9   Non-Party: any natural person, partnership, corporation, association,
 5   or other legal entity not named as a Party to this action.
 6           2.10 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action
 8   and have appeared in this Action on behalf of that party or are affiliated with a law
 9   firm which has appeared on behalf of that party, and includes support staff.
10           2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15           2.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19           2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21           2.15 Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23   3.      SCOPE
24           The protections conferred by this Order cover not only Protected Material
25   (as defined above), but also (1) any information copied or extracted from Protected
26   Material; (2) all copies, excerpts, summaries, or compilations of Protected
27   Material; and (3) any deposition testimony, conversations, or presentations by
28

                                                 3
     120737493.3
 1   Parties or their Counsel that might reveal Protected Material, other than during a
 2   court hearing or at trial.
 3           Any use of Protected Material during a court hearing or at trial shall be
 4   governed by the orders of the presiding judge. This Order does not govern the use
 5   of Protected Material during a court hearing or at trial.
 6   4.      DURATION
 7           Even after final disposition of this litigation, the confidentiality obligations
 8   imposed by this Order shall remain in effect until a Designating Party agrees
 9   otherwise in writing or a court order otherwise directs. Final disposition shall be
10   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
11   with or without prejudice; and (2) final judgment herein after the completion and
12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
13   including the time limits for filing any motions or applications for extension of
14   time pursuant to applicable law.
15   5.      DESIGNATING PROTECTED MATERIAL
16           5.1   Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate
20   for protection only those parts of material, documents, items, or oral or written
21   communications that qualify so that other portions of the material, documents,
22   items, or communications for which protection is not warranted are not swept
23   unjustifiably within the ambit of this Order.
24
             Mass, indiscriminate, or routinized designations are prohibited. Designations
25
     that are shown to be clearly unjustified or that have been made for an improper
26
     purpose (e.g., to unnecessarily encumber the case development process or to
27
28

                                                  4
     120737493.3
 1   impose unnecessary expenses and burdens on other parties) may expose the
 2   Designating Party to sanctions.
 3           If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6           5.2   Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced.
11           Designation in conformity with this Order requires:
12                 (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions), that the Producing Party affix
14   at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
15   legend”), to each page that contains protected material. If only a portion or
16   portions of the material on a page qualifies for protection, the Producing Party also
17   must clearly identify the protected portion(s) (e.g., by making appropriate
18   markings in the margins).
19           A Party or Non-Party that makes original documents available for inspection
20   need not designate them for protection until after the inspecting Party has indicated
21   which documents it would like copied and produced. During the inspection and
22   before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24   documents it wants copied and produced, the Producing Party must determine
25   which documents, or portions thereof, qualify for protection under this Order.
26   Then, before producing the specified documents, the Producing Party must affix
27   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
28   only a portion or portions of the material on a page qualifies for protection, the

                                                 5
     120737493.3
 1   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 2   appropriate markings in the margins).
 3                 (b) for testimony given in depositions that the Designating Party
 4   identifies on the record, before the close of the deposition as protected testimony.1
 5                 (c) for information produced in some form other than documentary
 6   and for any other tangible items, that the Producing Party affix in a prominent
 7   place on the exterior of the container or containers in which the information is
 8   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
 9   information warrants protection, the Producing Party, to the extent practicable,
10   shall identify the protected portion(s).
11           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
12   failure to designate qualified information or items does not, standing alone, waive
13   the Designating Party’s right to secure protection under this Order for such
14   material. Upon timely correction of a designation, the Receiving Party must make
15   reasonable efforts to assure that the material is treated in accordance with the
16   provisions of this Order.
17   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
18           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37-1 et seq.
23
24   1
       Deposition transcripts, including exhibits, shall be treated in their entirety as
25   “CONFIDENTIAL” subject to this Order for thirty (30) days after the transcript is
26   produced by the court reporter to Counsel of Record to permit the Parties
     reasonable opportunity to review such transcripts for any additional confidentiality
27   designations. The Parties shall within such 30-day period serve written notice of
28   any additional Confidentiality designations not stated on the record during the
     deposition.

                                                6
     120737493.3
 1           6.3   The burden of persuasion in any such challenge proceeding shall be
 2   on the Designating Party. Frivolous challenges, and those made for an improper
 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 4   parties) may expose the Challenging Party to sanctions. Unless the Designating
 5   Party has waived or withdrawn the confidentiality designation, all parties shall
 6
     continue to afford the material in question the level of protection to which it is
 7
     entitled under the Producing Party’s designation until the Court rules on the
 8
     challenge.
 9
     7.      ACCESS TO AND USE OF PROTECTED MATERIAL
10
             7.1   Basic Principles. A Receiving Party may use Protected Material that is
11
     disclosed or produced by another Party or by a Non-Party in connection with this
12
     Action only for prosecuting, defending, or attempting to settle this Action. Such
13
     Protected Material may be disclosed only to the categories of persons and under
14
     the conditions described in this Order. When the Action has been terminated, a
15
     Receiving Party must comply with the provisions of Section 13 below.
16
             Protected Material must be stored and maintained by a Receiving Party at a
17
     location and in a secure manner that ensures that access is limited to the persons
18
     authorized under this Order.
19
             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
20
     otherwise ordered by the court or permitted in writing by the Designating Party, a
21
     Receiving Party may disclose any information or item designated
22
     “CONFIDENTIAL” only to:
23
                   (a) the Receiving Party’s Outside Counsel of Record in this Action,
24
     as well as employees of said Outside Counsel of Record to whom it is reasonably
25
     necessary to disclose the information for this Action;
26
                   (b) the officers, directors, and employees (including House Counsel)
27
     of the Receiving Party to whom disclosure is reasonably necessary for this Action;
28

                                                7
     120737493.3
 1                 (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                 (d) the court and its personnel;
 5                 (e) court reporters and their staff;
 6                 (f) professional jury or trial consultants, mock jurors, and
 7   Professional Vendors to whom disclosure is reasonably necessary for this Action
 8   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 9   A);
10                 (g) the author or recipient of a document containing the information
11   or a custodian or other person who otherwise possessed or knew the information;
12                 (h) during their depositions, witnesses, and attorneys for witnesses, in
13   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
14   party requests that the witness sign the “Acknowledgment and Agreement to Be
15   Bound” form attached as Exhibit A hereto; and (2) they will not be permitted to
16   keep any confidential information unless they sign the “Acknowledgment and
17   Agreement to Be Bound” attached as Exhibit A, unless otherwise agreed by the
18   Designating Party or ordered by the court. Pages of transcribed deposition
19   testimony or exhibits to depositions that reveal Protected Material may be
20   separately bound by the court reporter and may not be disclosed to anyone except
21   as permitted under this Protective Order; and
22                 (i) any mediator or settlement officer, and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions.
24   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
25   IN OTHER LITIGATION
26           If a Party is served with a subpoena or a court order issued in other litigation
27   that compels disclosure of any information or items designated in this Action as
28   “CONFIDENTIAL,” that Party must:

                                                 8
     120737493.3
 1                  (a) promptly notify in writing the Designating Party. Such
 2   notification shall include a copy of the subpoena or court order unless prohibited
 3   by law;
 4                  (b) promptly notify in writing the party who caused the subpoena or
 5   order to issue in the other litigation that some or all of the material covered by the
 6   subpoena or order is subject to this Protective Order. Such notification shall
 7   include a copy of this Protective Order; and
 8                  (c) cooperate with respect to all reasonable procedures sought to be
 9   pursued by the Designating Party whose Protected Material may be affected.
10           If the Designating Party timely seeks a protective order, the Party served
11   with the subpoena or court order shall not produce any information designated in
12   this action as “CONFIDENTIAL” before a determination by the court from which
13   the subpoena or order issued, unless the Party has obtained the Designating Party’s
14   permission, or unless otherwise required by the law or court order. The
15   Designating Party shall bear the burden and expense of seeking protection in that
16   court of its confidential material and nothing in these provisions should be
17   construed as authorizing or encouraging a Receiving Party in this Action to
18   disobey a lawful directive from another court.
19   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20   PRODUCED IN THIS LITIGATION
21                  (a) The terms of this Order are applicable to information produced by
22   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
23   information produced by Non-Parties in connection with this litigation is protected
24   by the remedies and relief provided by this Order. Nothing in these provisions
25   should be construed as prohibiting a Non-Party from seeking additional
26   protections.
27                  (b) In the event that a Party is required, by a valid discovery request,
28   to produce a Non-Party’s confidential information in its possession, and the Party

                                                 9
     120737493.3
 1   is subject to an agreement with the Non-Party not to produce the Non-Party’s
 2   confidential information, then the Party shall:
 3                        (1) promptly notify in writing the Requesting Party and the
 4   Non-Party that some or all of the information requested is subject to a
 5   confidentiality agreement with a Non-Party;
 6                        (2) promptly provide the Non-Party with a copy of the
 7   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 8   specific description of the information requested; and
 9                        (3) make the information requested available for inspection by
10   the Non-Party, if requested.
11                 (c) If a Non-Party represented by counsel fails to commence the
12   process called for by Local Rules 45-1 and 37-1, et seq. within 14 days of
13   receiving the notice and accompanying information or fails contemporaneously to
14   notify the Receiving Party that it has done so, the Receiving Party may produce the
15   Non-Party’s confidential information responsive to the discovery request. If an
16   unrepresented Non-Party fails to seek a protective order from this court within 14
17   days of receiving the notice and accompanying information, the Receiving Party
18   may produce the Non-Party’s confidential information responsive to the discovery
19   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
20   not produce any information in its possession or control that is subject to the
21   confidentiality agreement with the Non-Party before a determination by the court
22   unless otherwise required by the law or court order. Absent a court order to the
23   contrary, the Non-Party shall bear the burden and expense of seeking protection in
24   this court of its Protected Material.
25   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26           If a Receiving Party learns that, by inadvertence or otherwise, it has
27   disclosed Protected Material to any person or in any circumstance not authorized
28   under this Protective Order, the Receiving Party must immediately (a) notify in

                                                10
     120737493.3
 1   writing the Designating Party of the unauthorized disclosures, (b) use its best
 2   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 3   person or persons to whom unauthorized disclosures were made of all the terms of
 4   this Order, and (d) request such person or persons to execute the
 5   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 6   A.
 7   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8   PROTECTED MATERIAL
 9           When a Producing Party gives notice to Receiving Parties that certain
10   inadvertently produced material is subject to a claim of privilege or other
11   protection, the obligations of the Receiving Parties are those set forth in Federal
12   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
13   whatever procedure may be established in an e-discovery order that provides for
14   production without prior privilege review. Pursuant to Federal Rule of Evidence
15   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
16   of a communication or information covered by the attorney-client privilege or
17   work product protection, the parties may incorporate their agreement into this
18   Protective Order.
19   12.     MISCELLANEOUS
20           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
21   person to seek its modification by the Court in the future.
22           12.2 Right to Assert Other Objections. No Party waives any right it
23   otherwise would have to object to disclosing or producing any information or item
24   on any ground not addressed in this Protective Order. Similarly, no Party waives
25   any right to object on any ground to use in evidence of any of the material covered
26   by this Protective Order.
27           12.3 Filing Protected Material. A Party that seeks to file under seal any
28   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent

                                               11
     120737493.3
 1   orders of the assigned District Judge and Magistrate Judge. If a Party's request to
 2   file Protected Material under seal is denied by the court, then the Receiving Party
 3   may file the information in the public record unless otherwise instructed by the
 4   court.
 5   13.      FINAL DISPOSITION
 6            After the final disposition of this Action, as defined in Section 4, within 60
 7   days of a written request by the Designating Party, each Receiving Party must
 8   return all Protected Material to the Producing Party or destroy such material. As
 9   used in this subdivision, “all Protected Material” includes all copies, abstracts,
10   compilations, summaries, and any other format reproducing or capturing any of the
11   Protected Material. Whether the Protected Material is returned or destroyed, the
12   Receiving Party must submit a written certification to the Producing Party (and, if
13   not the same person or entity, to the Designating Party) by the 60 day deadline that
14   (1) identifies (by category, where appropriate) all the Protected Material that was
15   returned or destroyed and (2) affirms that the Receiving Party has not retained any
16   copies, abstracts, compilations, summaries or any other format reproducing or
17   capturing any of the Protected Material. Notwithstanding this provision, Counsel
18   are entitled to retain an archival copy of all pleadings, motion papers, trial,
19   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
20   and trial exhibits, expert reports, attorney work product, and consultant and expert
21   work product, even if such materials contain Protected Material. Any such archival
22   copies that contain or constitute Protected Material remain subject to this
23   Protective Order as set forth in Section 4.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                 12
     120737493.3
 1   14.     Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4   IT IS SO ORDERED.
 5
 6   Dated: January 21, 2020
 7                                                      /s/
 8                                    Honorable Jacqueline Chooljian
                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              13
     120737493.3
 1                                         EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Protective Order that was issued
 7   by the United States District Court for the Central District of California on January
 8   21, 2020 in the case of Jeffrey Gross v. Novinium, Inc., et al., United States District
 9   Court, Central District of California, Case No. 2:19-cv-08161-PSG-JC. I agree to
10   comply with and to be bound by all the terms of this Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to
12   sanctions and punishment in the nature of contempt. I solemnly promise that I will
13   not disclose in any manner any information or item that is subject to this Protective
14   Order to any person or entity except in strict compliance with the provisions of this
15   Order.
16           I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the terms
18   of this Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint __________________________ [print
20   or type full name] of _______________________________________ [print or
21   type full address and telephone number] as my California agent for service of
22   process in connection with this action or any proceedings related to enforcement of
23   this Protective Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27
28   Signature: __________________________________

                                                14
     120737493.3
